UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


CENDJOU DORVAL,
                                             No. 6:19-cv-06545-MAT
                             Petitioner,     DECISION AND ORDER
           -vs-

WILLIAM P. BARR, Attorney General of
the United States; THOMAS E. FEELEY,
Field Office Director for Detention
and Removal, Buffalo Field Office,
Bureau of Immigration
and Customs Enforcement; JEFFREY
SEARLS, Facility Director, Buffalo
Federal Detention Facility,


                         Respondents.



I.    Introduction

      Proceeding pro se, Cendjou Dorval (“Dorval” or “Petitioner”)

commenced this habeas proceeding against the named Respondents

(hereinafter, “the Government”) pursuant to 28 U.S.C. § 2241

(“§ 2241”) challenging his continued detention in the custody of

the   United   States   Department   of   Homeland   Security   (“DHS”),

Immigration and Customs Enforcement (“ICE”).         The Government has

filed a Motion to Dismiss (ECF #13) the Petition as moot based on

Dorval’s removal from the United States. For the reasons discussed

herein, the Court grants the Motion to Dismiss and dismisses the

Petition as moot.
II.   Discussion

      The case-or-controversy requirement in Article III,                  § 2, of

the   Constitution,     is    carried   “through      all   stages    of   federal

judicial proceedings” and means that “[t]he parties must continue

to have a ‘personal stake in the outcome’ of the lawsuit.” Lewis v.

Continental Bank Corp., 494 U.S. 472, 477–78 (1990); accord Spencer

v. Kemna, 523 U.S. 1, 7 (1998) (citations omitted). In other words,

throughout all phases of a lawsuit, the plaintiff “must have

suffered, or be threatened with, an actual injury traceable to the

defendant and likely to be redressed by a favorable judicial

decision.” Lewis, 484 U.S. at 477.

      Where a habeas petition is based upon a criminal conviction,

the cause is not rendered moot by the petitioner’s release from

custody, provided that petitioner continues to suffer “collateral

consequences”      of   the    conviction      upon    which    the    now-ended

incarceration was based. Spencer, 523 U.S. at 7. Here, Dorval’s

habeas    petition      challenges      only    the     lawfulness         of   his

administrative detention by DHS. The sole relief Dorval seeks is

release from custody.1 As the Petition is based only on Dorval’s


      1
      If Petitioner sought to challenge his removal, this Court would be
precluded from exercising jurisdiction over his Petition by section 106(a)(1)(B)
of REAL ID Act of 2005, 8 U.S.C. § 1252(a)(5), which “unequivocally eliminates
habeas corpus review of orders of removal.” Marquez–Almanzar v. Immigration &
Naturalization Serv., 418 F.3d 210, 215 (2d Cir. 2005). However, “[w]hile
Congress specifically eliminated the district courts’ habeas corpus jurisdiction
over review of removal orders, the REAL ID Act does not affect the district
courts’ jurisdiction over review of other habeas corpus claims.” Brempong v.
Chertoff, No. 05–CV–733 (PCD), 2006 WL 618106, at *2 (D.Conn. Mar. 10, 2006).


                                        2
allegedly   unlawful     detention     in    DHS    custody,    and   not   on    the

underlying removal order from which the detention flowed, the issue

is    whether   he   suffers    from   any    “collateral      consequences”       of

detention now that he is no longer “in custody” of DHS. Denis v.

DHS/ICE of Buffalo, N.Y., 634 F. Supp.2d 338, 340–41 (W.D.N.Y.

2009).

       “The district courts in this Circuit to have considered the

issue have found that where an alien challenging his detention

under 28 U.S.C. § 2241 is released during the pendency of his

petition under an order of supervision, the petition is rendered

moot.” Denis, 634 F. Supp.2d at 341 (collecting cases). Likewise,

a    petition   is   rendered   moot   when    an    alien     is   released     from

detention upon the execution of an order of removal. See, e.g.,

Singh v. Mule, 07-CV-6387-CJS-VEB, 2009 WL 204618, at *9 (W.D.N.Y.

Jan. 27, 2009) (“By virtue of his removal from the United States,

Singh has been released from his detention in administrative

custody of DHS. This release from detention was the only relief he

requested in his petition pending before this Court. Thus, since

there is no effectual relief that this Court can now provide to

Singh, his habeas petition has been rendered moot.”) (internal

quotations and citation omitted).

       Here, DHS effectuated Dorval’s removal from the United States

on December 17, 2019. See Respondents’ Memorandum of Law (ECF #14)




                                        3
at 2 & n.1 (citing Declaration of Adam A. Khalil, Esq. (ECF #13),

¶5 & Exhibit 1 (Executed Warrant of Removal)). In so doing, DHS

necessarily released Petitioner from administrative custody. Where,

as here, the relief sought in the Petition—release from custody—has

been granted, the Petition no longer presents a live case or

controversy   within     the   meaning    of    Article   III,   §   3   of   the

Constitution.     Consequently, the Court must dismiss the Petition

based on the absence of subject matter jurisdiction. See Lewis v.

Cont’l Bank     Corp.,   494   U.S.   472,     477–78   (1990)   (“To    sustain

[federal] jurisdiction in the present case, it is not enough that

a dispute was very much alive when suit was filed. . . .”).

III. Conclusion

     For the foregoing reasons, Respondents’ Motion to Dismiss (ECF

#13) is granted, and the Petition (ECF #1) is dismissed as moot.

The Clerk of Court is directed to close this case.

     SO ORDERED.

                                          S/Michael A. Telesca


                                      HONORABLE MICHAEL A. TELESCA
                                      United States District Judge

DATED:    February 5, 2020
          Rochester, New York




                                      4
